Title: To Alexander Hamilton from James P. Heath, 20 December 1799
From: Heath, James
To: Hamilton, Alexander


          
            Sir
            Baltimore 20th. Decr. 1799
          
          Finding it impossible to procure the Men that are wanting to compleat captain Bruffs company, in this place, and fearing the river will shut up, I shall proceed unto Norfolk in the Morning with the Soldiers that were left here sick—With Sentiments of Esteem I have the honour to be Your Obdt. Servt
          
            Jas. P. Heath
          
        